department of the treasury internal_revenue_service washington d c date cc intl br3 number release date uilc internal_revenue_service national_office field_service_advice memorandum for from irwin halpern senior technical reviewer branch cc intl br3 subject this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used or cited as precedent legend corporation a corporation b corporation c_corporation d product agency e country l possession m standard industrial classification group n dollar_figurew dollar_figurex dollar_figurey dollar_figurez issues whether corporation c properly allocated and apportioned research_and_development r d also referred to as research and experimental expenses for purposes of determining its intangible_property_income under the profit-split_method of sec_936 if as a result of making adjustments to its r d expenses corporation c’s properly allocated and apportioned deductions exceed the relevant gross_income from covered sales can corporation c’s share of combined taxable_income cti be a negative_amount if so can this negative_amount reduce its qualified_possession_source_investment_income qpsii conclusions based upon the facts as developed corporation c did not properly allocate and apportion r d expenses for purposes of determining its intangible_property_income under the sec_936 profit split method in particular corporation c misconstrued the application of the sales_method of apportionment for purposes of the profit split method we also note certain factual issues with regard to the r d expenses that corporation c reported as legally mandated corporation c’s share of cti can be a negative_amount this negative_amount must be considered in the sec_936 computation and can reduce qpsii facts corporation a a domestic_corporation is the parent of an affiliated_group_of_corporations corporation b a subsidiary of corporation a develops manufactures and sells product corporation b has a subsidiary located in possession m corporation c which also manufactures product corporation c sells product to corporation b which sells the product that it purchases from corporation c to third parties in the united_states_corporation c was incorporated in and regularly meets the requirements of sec_936 for the tax years at issue calendar years and corporation c elected to use the profit split method to compute its intangible_property_income under sec_936 for this purpose the relevant members of corporation c’s affiliated_group were corporation b corporation c and corporation d see sec_936 corporation b conducted substantial product-related r d during and in corporation b incurred r d expenses of dollar_figurew in it incurred r d expenses of dollar_figurey of these amounts corporation b reported dollar_figurex and dollar_figurez for and respectively as legally mandated r d see sec_1_861-8 and sec_1_861-17 these expenses which were required by agency e of country l related to specific products other than the product manufactured by corporation c to the extent not governed by exclusive allocation corporation b elected to apportion its r d expenses on the basis of the sales_method see sec_1 e ii a and c these expenses all related to standard industry classification sic group n the relevant product category determined by reference to the standard industrial classification manual sic code in computing its and intangible_property_income under the profit split method corporation c took the position that none of corporation b’s and r d expenses were properly allocated or apportioned to covered sales of its affiliated_group consequently corporation c determined that its share of product_area research determined under the cost-sharing method of sec_936 as modified by sec_936 exceeded the r d expenses allocated or apportioned under the primary profit split method and therefore utilized the modified cost-sharing amount in its cti computation see sec_936 r d and related deductions utilized in cti computation shall not be less than modified cost-sharing amount your request asks whether corporation c understated the r d expenses properly allocated or apportioned to its affiliated groups’ covered sales under the primary profit-split_method by not taking proper account of corporation b’s and r d expenses in addition you ask in the event that the expenses properly allocated or apportioned to the affiliated group’s covered sales exceed the gross_income generated by those sales whether corporation c’s share of this negative_amount can offset its qpsii under the facts submitted the sum of the amounts described in sec_936 and b would in no event be less than zero law sec_936 authorizes an electing domestic_corporation that satisfies certain conditions a possessions_corporation to claim subject_to certain limitations an income_tax_credit equal to the tax attributable to the sum of a its foreign source taxable_income from i the active_conduct_of_a_trade_or_business within certain possessions of the united_states or ii the sale_or_exchange of substantially_all of the assets used in the active_conduct of such trade_or_business and b its qualified_possession_source_investment_income sec_936 provides special rules for determining a possessions corporation’s income attributable to intangible_property pursuant to sec_936 intangible_property includes any patent invention formula process design pattern or know-how sec_936 provides in general that intangible_property_income is included on a pro_rata basis in the gross_income of u s shareholders of a possessions_corporation pursuant to this rule intangible_property_income is excluded from the gross_income of the possessions_corporation and as a result is ineligible for the sec_936 credit see sec_936 alternatively sec_936 allows possessions_corporations to elect either the cost-sharing method or the profit-split_method for computing its intangible_property_income if a possessions_corporation elects either of these methods a portion of its intangible_property_income is not taxed to its u s shareholders and as a result is eligible for the sec_936 credit see eg sec_1_936-6 q a the portion of cti allocated to the possessions_corporation treated as possession source income and as derived from the active_conduct_of_a_trade_or_business within the possession congress enacted sec_936 in in response to a treasury_department report that pointed out an unduly high revenue loss attributable to certain taxpayers’ allocations of intangible income between u s parent and subsidiary possessions_corporations the legislative_history cites the following example and discussion under present law some taxpayers have taken the position that they may make tax-free transfers of intangible assets created or acquired in the united_states such as patents secret processes and trademarks to an electing sec_936 corporation and that no allocation of income generated by those intangibles to the u s parent is required for instance a u s pharmaceutical company may spend and deduct or amortize and take a research_and_development tax_credit for large sums on research_and_development of new drugs when it develops an effective drug it may transfer the patent on the drug and the know-how to manufacture the drug to a sec_936 subsidiary in a purportedly tax-free_exchange thereafter the company may manufacture the drug and claim for itself the extremely high profits which typically result from the sale of pharmaceutical products it is the committee’s understanding that high profits on certain pharmaceutical products must be realized because according to the industry the profits from the relatively few successful drugs must in effect amortize the development costs of all the unsuccessful products and finance the necessary research_and_development for future products this results in the creation of extremely valuable_intangibles eg patents and trademarks in the drug industry if there is no allocation of income from the intangibles to their developer the u s parent a distortion_of_income results with the parent obtaining deductions for its efforts while the company realizes tax-free_income s rep no 97th cong 2d sess see also staff of the joint_committee on taxation 97th cong 2d sess general explanation of the tax equity and fiscal responsibility act of tefra blue_book congress thus enacted sec_936 with the intent of correcting this distortion_of_income accordingly a possessions_corporation can only claim a sec_936 credit with regard to intangible_property_income according to the formulaic cost-sharing or profit-split methodology sec_936 describes the profit-split_method under this method an electing corporation’s taxable_income derived from each possession product is equal to percent of the cti derived from covered sales of the possession product by the electing_corporation and its u s affiliates covered sales is defined in sec_936 as sales by u s members of the affiliated_group to persons who are not members of the affiliated_group or to foreign affiliates affiliated_group is defined in sec_936 as the possessions_corporation and all other organizations trades_or_businesses owned or controlled directly or indirectly by the same interests within the meaning of sec_482 sec_936 states that cti is computed separately for each possession product produced by the possessions_corporation cti is computed by deducting from the gross_income of the u s members of the affiliated_group from covered sales all expenses losses and other deductions properly apportioned or allocated thereto plus a ratable part of all expenses losses or other deductions of the affiliated_group that cannot definitely be allocated to some item or class_of_gross_income however in computing cti for each possession product the r d expenses and related deductions for the taxable_year cannot be less than the possession corporation’s share of product_area research with certain modifications computed under the cost-sharing alternative sec_1_936-6 q a i provides that in determining cti from sales of a possession product expenses losses and other deductions are to be allocated and apportioned on a fully-loaded basis under sec_1_861-8 to the combined gross_income of the possessions_corporation and other members of the affiliated_group other than foreign affiliates as the legislative_history to sec_936 explains the combined taxable_income of the island_affiliate and its mainland affiliates from the sale of the product produced in whole or in part in the possession is the excess of the gross_receipts from the sale of such product to third parties or foreign affiliates over the total costs relating to such product incurred by the island_affiliate and its mainland affiliates costs which are treated as relating to a product produced in whole or in part in the possession are all direct and indirect expenses losses and other deductions including marketing expenses with respect to sales of such product ie the expenses will be ‘fully- loaded ’ h_r rep 97th cong 2d sess see also tefra blue_book pincite sec_1_936-6 q a i provides that the amount of r d expenses allocated and apportioned to combined gross_income is determined under sec_1 e sec_1_936-6 q a states that the allocation and apportionment of product_area research required by sec_936 and described in q a overrides the moratorium provided by sec_223 of the economic recovery act of erta and any subsequent similar moratorium sec_1_861-8 explains that the regulations under sec_1_861-8 provide specific guidance on how to allocate and apportion expenses losses and other deductions these rules apply in determining taxable_income from within and without the united_states under sec_861 sec_862 and sec_863 as well as in determining taxable_income from specific activities under other sections of the code referred to as operative sections sec_1_861-8 provides a list of operative sections and states that the regulations apply in determining among other_amounts the sec_936 tax_credit sec_1_861-8 provides a general description of the allocation and apportionment of deductions a taxpayer to which the sec_1_861-8 rules apply is required to allocate deductions to a class_of_gross_income and then if necessary to make the determination required by the operative_section of the code to apportion deductions within the class_of_gross_income between the statutory_grouping of gross_income or among the statutory groupings and the residual_grouping of gross_income except for deductions if any which are not definitely related to gross_income and which therefore are ratably apportioned to all gross_income all deductions of the taxpayer must be so allocated and apportioned allocations and apportionments are made on the basis of the factual relationship of deductions to gross_income sec_1_861-8 states that the gross_income to which a specific deduction is definitely related is referred to as a class_of_gross_income and may consist of items of gross_income enumerated in sec_61 such as gross_income derived from business sec_1_861-8 states that the term statutory_grouping of gross_income or statutory_grouping means the gross_income from a specific source or activity that must first be determined in order to arrive at taxable_income from such specific source of activity under an operative_section gross_income from other sources or activities is the residual_grouping of gross_income or residual_grouping sec_1_861-8 provides rules concerning allocation the rules emphasize the factual relationship between the deduction and a class_of_gross_income allocation is accomplished by determining with respect to each deduction the class_of_gross_income to which the deduction is definitely related and then allocating the deduction to such class_of_gross_income without regard to the taxable_year in which such gross_income is received or accrued or is expected to be received or accrued a deduction is considered definitely related to a class_of_gross_income and therefore allocable to such class if it is incurred as a result of or incident to an activity or in connection with property from which such class_of_gross_income is derived where a deduction is incurred as a result of or incident to an activity or in connection with property which activity or property generates has generated or could reasonably have been expected to generate gross_income such deduction shall be considered definitely related to such gross_income as a class whether or not there is any item_of_gross_income in such class which is received or accrued during the taxable_year and whether or not the amount_of_deductions exceeds the amount of the gross_income in such class sec_1_861-8t provides rules concerning apportionment when a deduction is allocated to a class_of_gross_income that includes more than one statutory and or residual_grouping the deduction must be apportioned between the groupings a deduction is apportioned by attributing the deduction to gross_income within the class to which the deduction has been allocated which is in one or more statutory groupings and to gross_income within the class which is in the residual_grouping such attribution must be accomplished in a manner that reflects to a reasonably close extent the factual relationship between the deduction and the grouping of gross_income sec_1_861-8 provides rules concerning excess of deductions each deduction that bears a definite relationship to a class_of_gross_income is to be allocated to that class even though for the taxable_year taxpayer received or accrued no gross_income in that class or the amount of the deduction exceeds the amount of gross_income in that class in apportioning deductions it may be that for the taxable_year taxpayer has no gross_income in the statutory or residual_grouping or that deductions exceed the gross_income in the statutory or residual_grouping in these circumstances the effects of an excess of deductions over gross_income are determined under the operative code section the allocation and apportionment_of_r_d_expenses has been governed by several somewhat overlapping sets of rules over the years sec_1_861-8 was promulgated in it provided the following general methodology for allocating and apportioning r d expenses a expenses for r d that is undertaken solely to meet legal requirements imposed by a political entity with respect to the improvement or marketing of specific products or processes legally-mandated r d the results of which cannot reasonably be expected to generate amounts of gross_income beyond de_minimis amounts outside a single geographic source are allocable only to the grouping or groupings of gross_income within that geographic source as a class sec_1_861-8 see also sec_864 and sec_1_861-17 articulating similar rules b next where an apportionment based upon geographic sources of income is necessary a portion of r d expenses attributable to research activities conducted in the united_states is allocated directly to u s source income and a portion of r d expenses attributable to research activities conducted outside the united_states is allocated to foreign_source_income exclusive apportionment r d sec_1_861-8 see also sec_864 and sec_1_861-17 c finally the remaining qualified r d expenditures residual r d are apportioned on the basis of gross_sales or gross_income sec_1 e ii b see also sec_864 and sec_1_861-17 under the sales_method residual r d expenditures are apportioned between statutory and residual groupings within the class_of_gross_income based on the relative amounts of sales within the statutory and residual groupings to total sales within the class sec_1_861-8 see also sec_1_861-17 amounts apportioned under the sales_method may exceed the amount of gross_income related to the class_of_gross_income within the statutory_grouping in this case the excess_amount is applied against other gross_income within the statutory_grouping the regulation cross- references to sec_1_861-8 for the rules applicable when the apportioned deductions exceed gross_income within the statutory_grouping id an important concept underlying these rules is the recognition that r d is an inherently speculative activity that findings may contribute unexpected benefits and that the gross_income derived from successful r d must bear the cost of unsuccessful r d expenditures_for r d that a taxpayer conducts under sec_174 are ordinarily considered deductions that are definitely related to all income reasonably connected with the relevant broad product category or categories of the taxpayer and therefore allocable to all items of gross_income as a class including income from sales royalties and dividends related to such product category or categories see sec_1_861-8 and sec_1_861-17 as part of the economic_recovery_tax_act_of_1981 congress provided that for a two-year period all expenses related to r d conducted in the u s were to be allocated or apportioned entirely against u s source income h_r rep 97th cong 1st sess but see sec_1_936-6 q a moratorium does not apply for purposes of computing cti under sec_936 including extensions this moratorium remained in effect for taxable years beginning after date and on or before date deficit_reduction_act_of_1984 p l consolidated omnibus budget reconciliation act of p l no underlying the moratorium was a concern that the r d rules had a detrimental effect on u s_r d activities the regulations mandated the apportionment of some u s -based r d expenses to foreign_source_income notwithstanding the fact that some foreign countries did not allow a deduction for these offshore expenses as a result u s taxpayers’ foreign_tax_credit were reduced and taxpayers argued that there was an incentive to shift research activities to foreign countries that allow a deduction for locally incurred r d expenses congress also directed treasury to study the impact of sec_1_861-8 on domestic r d activities and the availability of the foreign_tax_credit see h_r rep 101st cong 1st sess the tax_reform_act_of_1986 allowed the moratorium on the application of the rules to expire tax_reform_act_of_1986 p l no as a result for taxable years beginning after date and on or before date the act generally reinstated the rules in sec_1_861-8 there were however several liberalizations made to the regulations that were effective during this period in congress implemented temporary allocation rules for r d technical_and_miscellaneous_revenue_act_of_1988 p l no 102_stat_3342 which were subsequently enacted as new sub sec_864 in the omnibus budget reconciliation act obra of effective for tax years beginning after date omnibus budget reconciliation act of p l no 103_stat_2106 sec_864 was extended to apply to r d expenses_incurred during the first six months of a taxpayer’s first taxable_year beginning after date the tax extension act of pub_l_no sec_101 thereafter the irs issued revproc_92_56 which allowed taxpayers to elect to apply rules similar to sec_864 to the last six months of tax years beginning after date and the following tax_year 1992_2_cb_409 the revenue reconciliation act of further extended sec_864 for the first taxable_year starting on or before date following the taxpayer’s last taxable_year to which revproc_92_56 applies or would have applied had the taxpayer elected its benefits sec_864 final regulations under sec_1_861-17 were issued in effective for taxable years beginning after date taxpayers however had the option to apply sec_1_861-17 to taxable years beginning after date sec_1_861-17 the allocation and apportionment rules enacted by sec_864 applied for purposes of sec_861 sec_862 and sec_863 sec_864 as stated in its legislative_history the bill establishes a new code provision sec_864 which supersedes the treasury’s research_and_experimentation expense allocation regulation for purposes of determining the source of taxable_income and makes permanent for these purposes the statutory rules for allocation of such expenses contained in the act these rules do not apply for example in the allocation and apportionment of deductions for research_and_experimental_expenditures for purposes of computing the taxable_income of a foreign taxpayer effectively connected with its conduct_of_a_trade_or_business in the united_states h_r rep 101st cong 1st sess sec_864 articulates and applies the general_rule that the allocation and apportionment of r d under sec_864 is to be determined as if all members of the affiliated_group were a single corporation see sec_864 sec_864 provides an exception to this rule sales and gross_income from products produced in whole or in part in a possession by a possessions_corporation that has elected either the cost sharing or profit-split_method of computing intangible_property_income and dividends_paid by such company are not taken into account underlying this rule is the concept that to the extent gross_income and sales are eligible for a sec_936 credit these amounts should not also be considered for purposes of geographic sourcing under sec_861 sec_862 and sec_863 see h_r rep 101st cong 1st sess sec_1 a ii a articulates a similar rule issue taxpayer’s position we understand taxpayer’s position to have two related bases an extension of the holding in 34_f3d_1394 8th cir rev’g in part 97_tc_457 to the computation of cti for purposes of the sec_936 profit split and an interpretation and application of the r d rules as applied to its facts st jude considered the interaction between the computation of cti under the domestic_international_sales_corporation disc provisions and the allocation and apportionment_of_r_d_expenses under sec_1_861-8 the eighth circuit held sec_1_861-8 to be unreasonable and thus invalid to the extent that it required taxpayers to utilize sic categories to consider indirect product_area r d expenses in disc cti computations the court held that mandatory use of the sic categories conflicted with congressional intent to allow costs to be allocated on a product-by-product basis or on the basis of product lines f 3d pincite by analogy taxpayer seems to assert that the sec_936 requirement that cti be computed separately for each possession product implies that the sec_936 cti computation can only consider costs that are directly and specifically related to the possession product stated otherwise taxpayer would cite st jude for the proposition that the rules governing the allocation and apportionment_of_r_d_expenses are invalid to the extent that they require any reduction of the gross_income from covered sales by expenses that are attributed to those sales by reference to sic categories taxpayer’s second point addresses the specific application of the allocation and apportionment rules it points out that none of corporation b’s legally mandated r d related to the possessions products at issue and as a result that none of these expenses should reduce the affiliated group’s gross_income from covered sales moreover taxpayer asserts that legally mandated r d expenses are properly allocated to the single geographic source in which it is expected to generate income because cti involves a calculation that does not yield income from a single geographic source legally mandated expenses are not properly apportioned to gross_income from covered sales for purposes of the cti computation with regard to exclusive apportionment r d taxpayer asserts that sec_1_936-6 q a precludes any such apportionment with regard to cti because the exclusive apportionment rules are similar to the moratorium alternatively it asserts as in the case of legally mandated r d that the requirement that exclusive apportionment r d be apportioned to a single geographic source is incongruous with the computation of cti accordingly as a result exclusive apportionment r d expenses are not properly apportioned to gross_income from covered sales for purposes of the cti computation finally taxpayer applies the sales_method to its residual r d expenses taxpayer relies on the language in sec_864 and sec_1_861-17 that sales from products produced in whole or in part in a possession by an electing_corporation shall not be taken into account for the proposition that the sales_method does not permit any of corporation b’s residual r d expenses to be apportioned to gross_income from covered sales for purposes of the cti computation analysis st jude medical inc v commissioner the service has published an action on decision that does not acquiesce to the st jude decision the service’s nonacquiescence specifically relates to the application of sec_1_861-8 to disc cti computations and states that this issue should continue to be litigated aod cc-1995-001 date see also 1995_2_cb_2 fn and accompanying text however although we disagree with the st jude decision we recognize its precedential effect on cases appealable to the eighth circuit and therefore will follow it with respect to cases within that circuit that cannot be meaningfully distinguished chief_counsel notice n date we do not agree with taxpayer’s assertion that the holding and opinion in st jude inform the current matter the computation of cti for purposes of the sec_936 profit split can be meaningfully distinguished from the computation of cti under the disc provisions the sec_936 computation is implemented through different operative rules with different underlying policies for example in the case of the sec_936 profit split sec_936 provides that the r d and related expenses deducted from the gross_income of the u s members of the affiliated_group from covered sales is the greater of the properly apportioned or allocated r d and related expenses and the possession corporation’s share of product_area research with certain modifications computed under the cost-sharing alternative sec_936 defines product_area by reference to three-digit sic_codes this comparison between the allocated or apportioned r d and related deductions and the modified share of product_area research implies that both amounts must be computed with respect to the same base that is with respect to three-digit sic_codes it would have been incongruous for congress to require taxpayers to compare a cost-sharing amount computed with respect to a three-digit sic code with a profit-split amount computed on a product-by-product basis further sec_1_936-6 q a requires that expenses be allocated and apportioned on a fully-loaded basis to the combined gross_income of the possessions_corporation and other u s members of the affiliated_group as discussed above this regulatory language originated in the legislative_history of sec_936 which uses the term to describe all direct and indirect expenses losses and other deductions with respect to the sales of such product h_r rep 97th cong 2d sess emphasis added see also tefra blue_book pincite finally the policy reasons underlying the enactment of sec_936 do not indicate that congress intended taxpayers to narrowly define the r d expenses allocated or apportioned to intangible_property_income under the profit-split_method on the contrary the legislative_history emphasizes the need for successful products to fund unsuccessful r d sec_936 was enacted specifically to address the distortion_of_income that can result when successful sales within a product line are separated from unsuccessful r d related to that line s rep no 97th cong 2d sess excerpted and discussed above see also tefra blue_book pincite allocation and apportionment_of_r_d_expenses applicable rules the tax years at issue are calendar years and sec_864 applies to sec_864 however sec_864 only applies for purposes of sec_861 sec_862 and sec_863 that is for purposes of determining taxable_income from sources within and without the united_states sec_864 see also h_r rep 101st cong 1st sess the computation of cti for purposes of the sec_936 profit split does not involve these geographic sourcing_rules it requires an apportionment_of_r_d_expenses between the statutory_grouping of gross_income from covered sales and other gross_income see sec_1_861-8 thus sec_864 does not govern the allocation and apportionment_of_r_d_expenses for purposes of determining cti under sec_936 as a result the rules of sec_1_861-8 apply to the determination of taxpayer’s cti amount for we understand that taxpayer filed an election pursuant to sec_1_861-17 as a result the rules of sec_1_861-17 apply to the determination of taxpayer’s cti amount legally mandated r d the regulations state the prerequisites that r d expenses must satisfy in order to qualify as legally mandated the r d must be undertaken solely to meet legal requirements imposed by a political entity with respect to improvement of specific products or processes and the results cannot reasonably be expected to generate amounts of gross_income beyond de_minimis amounts outside a single geographic source sec_1_861-8 and sec_1_861-17 thus the fact that agency e of country l required certain r d is insufficient in and of itself to qualify corporation b’s and expenses of dollar_figurex and dollar_figurez as legally mandated under the regulations accordingly further factual development is required to determine whether or the extent to which the expenses that corporation b reported as legally mandated met all of the factual requirements articulated by sec_1_861-8 and sec_1_861-17 to the extent these regulatory requirements were not met corporation b’s and r d expenses of dollar_figurex and dollar_figurez should be considered in the same manner described below as its other non-legally mandated r d expenses r d expenses that qualify as legally mandated are in general allocable to a class_of_gross_income comprised of all income related to the tested specific products or processes within the geographic source that required the testing see sec_1 e i b and a see also sec_1_861-8 allocation is accomplished by determining with respect to each deduction the class_of_gross_income to which the deduction is definitely related corporation b’s legally mandated r d assuming that it qualifies as such related to specific products other than the product manufactured by taxpayer under these circumstances none of corporation b’s legally mandated r d would reduce the taxpayer affiliated group’s gross_income from covered sales for purposes of its cti computation we disagree however with taxpayer’s assertion that legally mandated r d is never taken into account in computing cti when legally mandated r d relates to a product sold by a possessions_corporation that r d would be taken into account in computing cti to the extent it is allocated to covered sales that arose within the geographic source that mandated the expenses exclusive apportionment r d expenses the exclusive apportionment rules apply when the operative_section of the code requires an apportionment_of_r_d_expenses based upon geographic sources of income sec_1_861-8 and sec_1_861-17 the apportionment required by sec_936 distinguishes between gross_income from covered sales and other gross_income this apportionment is not based upon geographic sources of income and as a result the exclusive apportionment rules do not apply to the computation of cti under sec_936 thus all of corporation b’s non-legally mandated r d expenses must be considered under the below-described rules applicable to residual r d expenses see also b q a allocation and apportionment_of_r_d_expenses for purposes of cti made without regard to exclusive apportionment rules of moratorium and any subsequent similar moratorium residual r d expenses the regulations require r d expenses that are not allocated or apportioned under the legally mandated or exclusive apportionment rules to be allocated to classes of gross_income reasonably connected with the relevant sic code and apportioned on the basis of sales or gross_income sec_1_863-8 ii b and iii sec_1_861-17 a c and d the corporation b r d expenses at issue all related to sic group n a three-digit sic code on this point we note an apparent conflict for between sec_1 e i a ’s utilization of two-digit sic_codes and sec_1_936-6 q a ii ’s reference to three-digit sic_codes as the relevant reference for purposes of allocating r d expenses we resolve this apparent conflict in favor of the more specifically applicable sec_936 regulation see also sec_936 defining product_area by reference to three-digit sic_codes corporation b apportioned its r d expenses based on the sales_method under this method r d expenses are apportioned between statutory and residual groupings of gross_income based upon the relative amounts of sales within each grouping compared to total sales within the class sec_1_861-8 and sec_1_861-17 sec_864 states special rules applicable to the allocation and apportionment_of_r_d_expenses under sec_864 as applied to the apportionment of residual r d expenses sec_864 provides that for purposes of the allocation and apportionment required by sec_864 sales and gross_income from products produced in whole or in part by a possessions_corporation that has elected to compute its intangible_property_income under either the cost-sharing or profit-split_method are not taken into account sec_1_861-17 states a similar rule in computing the cti amount taxpayer relied upon this rule for the proposition that the sales_method does not permit any of corporation b’s residual r d expenses to be apportioned against its affiliated group’s gross_income derived from covered sales we disagree with taxpayer’s construction and application of sec_864 and sec_1_861-17 as discussed above sec_864 applies for purposes of geographic sourcing under sec_861 sec_862 and sec_863 thus read in context sec_864 provides that sales considered under the cost- sharing or profit-split_method are not again considered for purposes of operative sections that utilize geographic sourcing eg the sec_904 foreign_tax_credit_limitation sec_1_861-17 must be similarly construed it would be unreasonable to construe these provisions as prohibiting consideration of sales and gross_income from possession products for purposes of the sec_936 cti computation such a reading would effectively preclude application of the residual r d rules to the allocation and apportionment of expenses for purposes of determining cti thereby preventing substantial amounts of relevant product category r d from being apportioned to covered sales this result would directly conflict with sec_936’s requirement that taxpayers compute cti by deducting from covered sales gross_income all expenses losses and other deductions properly apportioned or allocated thereto as well as the directive that in determining cti expenses losses and other deductions are to be allocated and apportioned on a fully-loaded basis as stated in the legislative_history c osts which are treated as relating to a product produced in whole or in part in the possession are all direct and indirect expenses losses and other deductions s rep no 97th cong 2d sess emphasis added see also tefra blue_book pincite and sec_1_936-6 q a i thus an application of the sales_method under sec_1_861-8 and sec_1 c requires an apportionment of corporation b’s residual r d expenses within sic group n between the statutory_grouping of gross_income from covered sales and the residual_grouping of other income based upon a comparison of the relative amounts of covered and other sales within sic group n by the u s members of taxpayer’s affiliated_group to their total sales within sic group n see also sec_1_861-8 and d and c and stating circumstances when sales by controlled and uncontrolled parties should be considered for purposes of the sales_method computation issue the allocation and apportionment rules recognize that deductions may exceed their related class or grouping of gross_income when r d deductions exceed total gross_income within the statutory_grouping the regulations provide that the effects of this excess of deductions are determined under the operative code section sec_1_861-8 c i and d under a plain reading of sec_936 the combined taxable_income computation can yield a negative_amount sec_936 provides that cti is computed by deducting from the gross_income of the u s members of the affiliated_group from covered sales the greater of its allocated or apportioned deductions or the modified cost-sharing amount no provision provides that this deduction cannot yield a negative_amount to the contrary it has long been acknowledged that possessions_corporations can operate at a loss see eg h_r rep no 94th cong 1st sess explaining the prohibition on possessions_corporations joining a consolidated_return as related to the potential double benefit that could otherwise be derived by losses of a possessions_corporation offsetting u s income of the consolidated_group thus a possession corporation’s share of its affiliated group’s cti can be a negative_amount under sec_936 and sec_1_936-6 q a this amount is treated as possession source income and as derived from the active_conduct_of_a_trade_or_business within the possession accordingly this negative_amount must be taken into account in the sec_936 computation and combined with any other possession source income derived from the active_conduct_of_a_trade_or_business in the possession any negative_amount derived from such combination should then be applied to reduce the possession corporation’s qpsii this statutory reading is also supported by the nature of the sec_936 credit sec_936 provides that subject_to certain conditions and limitations there shall be allowed as a credit against the tax imposed by this chapter an amount equal to the portion of the tax attributable to the sum of possession trade_or_business income income from the sale of possession trade_or_business assets and qpsii accordingly the sec_936 credit cannot exceed the possession corporation’s pre-credit u s tax because losses are taken into account in computing the possession corporation’s pre-credit u s tax it follows that losses must be considered in computing the amount of the sec_936 credit in allocating these losses it seems most reasonable consistent with the statutory language and purposes of sec_936 to net positive and negative amounts of eligible possession income for purposes of allocating the pre-credit u s tax between possession income and any other income as applied to the current matter this principle requires combining corporation c’s share of the negative cti amount with any other possession trade_or_business income described in sec_936 and then reducing corporation c’s qpsii by any negative_amount derived from such combination case development hazards and other considerations if you have any further questions please call irwin halpern senior technical reviewer branch office of the associate chief_counsel international
